  Case: 5:19-cv-00421-KKC Doc #: 8 Filed: 09/14/20 Page: 1 of 7 - Page ID#: 197




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

DIANA LYNN HARDIN,                                    CIVIL ACTION NO. 5:19-421-KKC
        Plaintiff,

V.                                                        OPINION AND ORDER

WAL-MART STORES EAST, LP,
        Defendant.


                                        *** *** ***

         This matter is before the Court on two motions by the plaintiff for leave to amend

her complaint (DE 1-3, 5) and on her motion to remand this matter to state court (DE 5).

     Plaintiff Diana Lynn Hardin originally filed this action in Mercer Circuit Court. She

alleged that she was shopping at a Wal-Mart Supercenter in Harrodsburg, Kentucky when

she tripped on a piece of fruit and fell. She alleged that defendant Wal-Mart Stores East,

LP owned and operated the premises and that its negligence and carelessness caused her

fall.

     Wal-Mart asserts that, on September 19, 2019, while this matter was pending in state

court, counsel for both parties had a phone conversation in which they discussed Hardin’s

damages and Wal-Mart’s potential removal of the action to state court. (DE 1-1, Oct. 17,

2019 Correspondence.) Hardin also asserts the conversation occurred. (DE 5, Mem. at 4;

DED 5-4, Nov. 15, 2019 Correspondence.) She alleges that, in addition to damages and

removal, the parties also discussed Wal-Mart’s allegation that on the date of the fall,

Hardin and her husband attempted to shoplift a marine battery from the store. Wal-Mart
  Case: 5:19-cv-00421-KKC Doc #: 8 Filed: 09/14/20 Page: 2 of 7 - Page ID#: 198




took the position that Hardin was, therefore, a trespasser at the time of the injury, not a

business invitee.

   Removal of the case at the time of the phone conversation would have been proper

under 28 U.S.C. § 1332(a)(1). That statute gives federal courts jurisdiction over civil actions

that are between citizens of different states where the “matter in controversy” exceeds

$75,000. Hardin does not dispute that she claims damages of more than $75,000. As to the

statute’s requirement that the dispute be between citizens of different states, the statute

requires that there be “complete diversity,” meaning that no plaintiff is a citizen of the

same state as any defendant. V & M Star, LP v. Centimark Corp., 596 F.3d 354, 355 (6th

Cir. 2010). The parties agree that Hardin is a Kentucky citizen and that Wal-Mart is a

citizen of both Arkansas and Delaware.

    On September 27, 2019, however, while the action was still pending in state court,

Hardin filed a motion to amend her complaint (DE 1-3), seeking to add David Jenkins as a

defendant. She alleged that Jenkins was employed by Wal-Mart “as Loss Prevention” at the

supercenter.

   With the proposed amended complaint, Hardin also sought to add some allegations

related to the shoplifting charge. She alleged that, after she fell, she and her husband went

through the checkout aisle, but the employee failed to scan the marine battery. Hardin

alleged that she and her husband paid what they believed was due and left the store. She

alleged that, on November 2, 2018, Jenkins caused a criminal complaint to be filed against

her husband for shoplifting the battery. According to the complaint, the state dropped the

charge after Hardin’s husband paid for the battery.

   With her proposed amended complaint, Hardin sought to assert the negligence claim

against both Jenkins and Wal-Mart. She also sought to assert a claim of intentional
                                              2
  Case: 5:19-cv-00421-KKC Doc #: 8 Filed: 09/14/20 Page: 3 of 7 - Page ID#: 199




infliction of emotion distress (IIED) against both defendants based upon the defendants’

“actions in pursuing a criminal complaint against Plaintiff’s husband.” (DE 1-3, Complaint

¶ 29.)

   While the motion to add Jenkins as a party was pending in state court, Wal-Mart

removed the action to this Court asserting that federal jurisdiction exists under 28 U.S.C.

§ 1332(a)(1). There is no dispute that the case was properly removed.

   After removal, Hardin filed a second motion to amend her complaint (DE 5). Hardin

states that, with this second motion, she seeks to amend statements contained in the first

proposed amended complaint and that she seeks to add claims. In addition to the

negligence and IIED claims, the second amended complaint also contains a claim for

violation of the Kentucky Consumer Protection Act (“KCPA”) and a claim for abuse of

process. In addition, Hardin asserts a claim for punitive damages.

   Because Hardin no longer seeks to file the first amended complaint, the Court will deny

as moot the first motion to amend the complaint.

   There is no dispute that Jenkins is a Kentucky citizen. His joinder as a defendant would

destroy the Court’s diversity jurisdiction. Thus, the Court’s decision on the second motion to

amend is governed by 28 U.S.C. § 1447(e), which gives district courts discretion to deny a

plaintiff’s post-removal motion to join a defendant whose joinder would destroy federal subject-

matter jurisdiction. Telecom Decision Makers, Inc. v. Access Integrated Networks, Inc., 654 F.

App'x 218, 221 (6th Cir. 2016).

         “A district court may base its discretionary determination under § 1447(e) on the following

factors: (1) the extent to which the proposed amendment’s intent was to destroy federal

jurisdiction, (2) whether the plaintiff was dilatory in filing the motion to amend, (3) whether the


                                                  3
  Case: 5:19-cv-00421-KKC Doc #: 8 Filed: 09/14/20 Page: 4 of 7 - Page ID#: 200




plaintiff would be significantly injured if the motion to amend were denied, and (4) any other

equitable factors.” Id. (citing Bailey v. Bayer CropScience, L.P., 563 F.3d 302, 309 (8th Cir.

2009); Mayes v. Rapoport, 198 F.3d 457, 462–63 (4th Cir. 1999)).

     In determining whether Hardin seeks to add Jenkins simply to defeat federal diversity

jurisdiction, it is significant that Hardin did not move to add Jenkins until after her counsel

learned on September 19, 2019 that Wal-Mart intended to remove the case. Hardin filed her first

motion to add Jenkins as a party in state court on September 27, 2019.

     There was no reason that Hardin could not have named Jenkins when she first filed her

complaint. She filed the original complaint on July 18, 2019. The basis for Hardin’s claims

against Jenkins is the criminal complaint that Wal-Mart filed against her husband. Hardin asserts

that the criminal complaint was served on her husband on January 9, 2019 and that this was

when she became aware that the defendants were pursuing criminal charges related to the marine

battery. (DE 5, Mem. at 5.) Yet Hardin did not seek to add Jenkins as a party until more than two

months after she filed the complaint and only after learning that Wal-Mart intended to remove

the action.

     Further, Hardin has not shown that she will be significantly injured if the Court does not

permit her to add Jenkins as a defendant. In fact, it appears that the proposed claim against

Jenkins would be futile.

     One problem with sorting out the viability of any claim against Jenkins is that the second

amended complaint asserts all claims against “Defendants” generally without identifying them

by name. Thus, it is unclear on the face of the complaint whether Hardin seeks to assert all four

claims -- negligence, IIED, violation of the KCPA, and abuse of process – against both Jenkins

and Wal-Mart.
                                                4
  Case: 5:19-cv-00421-KKC Doc #: 8 Filed: 09/14/20 Page: 5 of 7 - Page ID#: 201




       In her motion to file the second amended complaint, Hardin addresses the viability of

only the IIED claim against Jenkins. She states her claim against Jenkins is “that his actions

several weeks later in pursuing criminal charges amounts to the intentional tort of IIED.” (DE 5,

Mem. at 11.) She does not address any other claim. In its response, Wal-Mart argues that none of

the four claims named in the proposed complaint is viable against Jenkins. Hardin did not file a

reply brief. Thus, the Court assumes Hardin either does not seek to assert the negligence, KCPA,

or abuse-of-process claims against Jenkins or she concedes that these are not viable.

    Hardin’s IIED claim against Jenkins is also not viable. She alleges in the proposed second

amended complaint that this claim is based on “[t]he Defendants’ actions in pursuing a criminal

complaint against Plaintiff and her husband.” (DE 5-1, 2nd Amd. Comp. ¶ 32.) To the extent that

the IIED claim is based on being named in a criminal complaint, she was not named in the

complaint. Only her husband was. No criminal complaint was filed against Hardin. The

complaint was filed only against her husband. (DE 5-3, Criminal Complaint.)

   In her motion to file the second amended complaint, Hardin indicates that this claim is not

based on the actual criminal complaint. Instead, it is based on the report filed in support of the

criminal complaint, in which Jenkins identifies Hardin as “a person acting in concert” with her

husband. (DE 5, Mem. at 7, 13.) This is not the kind of conduct that would support an IIED

claim under Kentucky law. “Kentucky still takes a restrictive/limited approach to the tort of

outrageous conduct, which covers only outrageous and intolerable conduct.” Marshall v. The

Rawlings Co. LLC, 854 F.3d 368, 385 (6th Cir. 2017) (quoting Wathen v. Gen. Elec. Co., 115

F.3d 400, 407 (6th Cir. 1997)).

   In order to prove an IIED claim, a plaintiff “must show that the defendant’s conduct has been

so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of
                                                5
  Case: 5:19-cv-00421-KKC Doc #: 8 Filed: 09/14/20 Page: 6 of 7 - Page ID#: 202




decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.” Id.

(citing Wathen, 115 F.3d at 407); see also Brewer v. Hillard, 15 S.W.3d 1, 6–7 (Ky. Ct. App.

1999). The tort “is intended to redress behavior that is truly outrageous, intolerable and which

results in bringing one to his knees.” Osborne v. Payne, 31 S.W.3d 911, 914 (Ky.2000) (citation

omitted).

   In her second proposed amended complaint, Hardin does not make any allegations

approaching the level of outrageousness necessary to prevail on an IIED claim. Klotz v. Shular,

No. 3:14-CV-00723-GNS, 2015 WL 4556267, at *4 (W.D. Ky. July 28, 2015); Sacharnoski v.

Capital Consol., Inc., 187 F. Supp. 2d 843, 845 (W.D. Ky. 2002) (“[T]he Court holds that the

conduct Mr. Sacharnoski complains about does not rise to the level necessary to sustain a claim

for intentional infliction of emotional distress.”); McFadden v. Cape Publications, Inc., No.

2002-CA-000224-MR, 2003 WL 22061569, at *1 (Ky. Ct. App. Sept. 5, 2003) (holding, “we

agree that, even taking the claims in the light most favorable to appellant, he failed to state a

claim for intentional infliction of emotional distress.”)

   Hardin concedes that she and her husband left Wal-Mart with a marine battery that they did

not pay for. While she alleges that they did so unintentionally, the battery owner’s pursuit of a

criminal complaint in such circumstances is not outrageous, atrocious, beyond all possible

bounds of decency or utterly intolerable in a civilized society.

   As to “other factors bearing on the equities,” of the motion to amend, no party has asserted

any. The Court does, however, recognize Walmart’s interest as a diverse defendant in retaining

the federal forum having properly removed this action.




                                                  6
 Case: 5:19-cv-00421-KKC Doc #: 8 Filed: 09/14/20 Page: 7 of 7 - Page ID#: 203




   For all these reasons, exercising its discretion pursuant to 28 U.S.C. § 1447(e), the

Court hereby ORDERS as follows:

   1) Hardin’s first motion to amend her complaint (DE 1-3) is DENIED as moot:

   2) Hardin’s second motion to amend her complaint (DE 5) is DENIED; and

   3) Hardin’s motion to remand this matter (DE 5) to state court is DENIED.

      Dated September 14, 2020




                                           7
